Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 1 of 10




                  PLAINTIFF’S
                   EXHIBITS
       Case
6/1/2021      1:21-cv-20923-JEM Document 9-1 Entered
                                             Mail - Laurenon  FLSD
                                                           Tobin        Docket 06/01/2021 Page 2 of 10
                                                                 - Outlook
                                                                                                      EXHIBIT A
          Matthew Diet
          z <mdietz@j
          ustdigit.org>
          Fri 3/19/2021
          4:46 PM
          To: Lauren Tobin
          Cc: Nicolas Martinez <nmartine

          Ms. Tobin,

          My client does not authorize me to accept or to waive service and I have not been retained yet to represent
          him in this ma er, and I’m not sure if I will be.

          Matthew W. Dietz, Esq.
          Litigation Director
          Disability Independence Group, Inc.
          2990 Southwest 35th Avenue
          Miami, FL 33133
          Tel: (305) 669-2822
          Fax: (305) 442-4181
          TTY: (786) 621-5647
          e-mail: mdietz@justDIGit.org
          web: www.justDIGit.org




https://outlook.office.com/mail/id/AAQkADM2ZmE3MTZmLWViMDAtNDEwOS04MzNkLTVmMGM1ZjcyODBlYgAQACaTNXBN8wJLthCxcO2hobM%3D   1/1
Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 3 of 10
                                                                                                                  EXHIBIT B

                                           RETURN OF NON-SERVICE

State of Florida                                                                                                 County of Southern District

Case Number: 1:21-CV-20923-JEM

Plaintiff:
AMBER MCGUIRE                                                                                                      DGT2021001347
vs.
Defendant:
PETER E. MASI

For:
Dylan Brown
Derek Smith Law Group, Pllc
701 Brickell Avenue
Suite 1310
Jensen Beach, FL 34957

Received by DILIGENT LEGAL SERVICES on the 9th day of April, 2021 at 4:39 pm to be served on Peter Masi,
21183 S.W. 85th Avenue, Unit 401, Miami, FL 33189.

I, JACQUELINE VALEA, do hereby affirm that on the 19th day of May, 2021 at 5:00 pm, I:

NON-SERVED the Summons, Complaint, Discovery at the address of 21183 S.W. 85th Avenue, Unit 401,
Miami, FL 33189 for the reason that I failed to find Peter Masi or any information to allow further search. Read
the comments below for further details.

Additional Information pertaining to this Service:
ORIGINAL ADDRESS PROVIDED DIDN'T EXIST. I THEN ATTEMPTED 21133 S.W. 85th Avenue, Unit 401, Miami,
FL 33189, BUT AFTER SEVERAL ATTEMPTS MADE AT ALL HOURS OF THE DAY AND NIGHT, I WAS UNABLE
TO LOCATE THE SUBJECT AT THE ADDRESS. SUBJECT'S NAME WAS LISTED ON THE CALL BOX. ON
SEVERAL OCCASIONS I COULD HEAR THE TV ON INSIDE AND SEE LIGHTS ON INSIDE, BUT NO ONE
WOULD ANSWER THE DOOR. I ALSO ATTEMPTED 8807 SW 129 ST, MIAMI, FL 33176, BUT WAS UNABLE TO
LOCATE THE SUBJECT. ON THE FIRST ATTEMPT A WOMAN CAME TO THE DOOR AND ADVISED THAT HE
WORKED IN THE FIELD AND WASN'T CURRENTLY IN THE OFFICE. I CONTINUED TO ATTEMPT, BUT THE
OFFICE WAS ALWAYS CLOSED. SEVERAL CARS PARKED OUT FRONT AND CAMERAS ON THE DOOR.


I CERTIFY THAT I AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT I AM
A CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.




                                                                                    JACQUELINE VALEA
                                                                                    CPS 1681

                                                                                    DILIGENT LEGAL SERVICES
                                                                                    1497 MAIN STREET
                                                                                    #210
                                                                                    DUNEDIN, FL 34698
                                                                                    (727) 424-7367

                                                                                    Our Job Serial Number: DGT-2021001347
                                Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b
Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 4 of 10
                                                                                                                        EXHIBIT C

                                          RETURN OF NON-SERVICE

State of Florida                                                                                                County of Southern District

Case Number: 1:21-CV-20923-JEM

Plaintiff:
AMBER MCGUIRE                                                                                                     DGT2021001453
vs.
Defendant:
PETER E. MASI

For:
Dylan Brown
Derek Smith Law Group, Pllc
701 Brickell Avenue
Suite 1310
Jensen Beach, FL 34957

Received by DILIGENT LEGAL SERVICES on the 20th day of April, 2021 at 2:19 pm to be served on Greenstar
Landscaping, Co c/o Peter E Masi, 21133 Sw 85th Avenue, Unit 401, Miami, FL 33189.

I, JACQUELINE VALEA, do hereby affirm that on the 19th day of May, 2021 at 5:00 pm, I:

NON-SERVED the Summons and Complaint at the address of 21133 Sw 85th Avenue, Unit 401, Miami, FL
33189 for the reason that I failed to find Greenstar Landscaping, Co c/o Peter E Masi or any information to allow
further search. Read the comments below for further details.

Additional Information pertaining to this Service:
I ATTEMPTED 21133 S.W. 85th Avenue, Unit 401, Miami, FL 33189, BUT AFTER SEVERAL ATTEMPTS MADE AT
ALL HOURS OF THE DAY AND NIGHT, I WAS UNABLE TO LOCATE THE SUBJECT AT THE ADDRESS.
SUBJECT'S NAME WAS LISTED ON THE CALL BOX. ON SEVERAL OCCASIONS I COULD HEAR THE TV ON
INSIDE AND SEE LIGHTS ON INSIDE, BUT NO ONE WOULD ANSWER THE DOOR. I ALSO ATTEMPTED 8807
SW 129 ST, MIAMI, FL 33176, BUT WAS UNABLE TO LOCATE THE SUBJECT. NUMEROUS ATTEMPTS MADE,
BUT THE OFFICE WAS ALWAYS CLOSED. SEVERAL CARS PARKED OUT FRONT AND CAMERAS ON THE
DOOR.


I CERTIFY THAT I AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT I AM
A CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.




                                                                                   JACQUELINE VALEA
                                                                                   CPS 1681

                                                                                   DILIGENT LEGAL SERVICES
                                                                                   1497 MAIN STREET
                                                                                   #210
                                                                                   DUNEDIN, FL 34698
                                                                                   (727) 424-7367

                                                                                   Our Job Serial Number: DGT-2021001453

                               Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b
       Case
6/1/2021       1:21-cv-20923-JEM Document 9-1 Entered
                                              Mail - Laurenon  FLSD
                                                            Tobin
                                                                                                   EXHIBIT D
                                                                         Docket 06/01/2021 Page 5 of 10
                                                                  - Outlook

  From: Ma hew Dietz <mdietz@justdigit.org>
  Sent: Thursday, May 20, 2021 3:00:23 PM
  To: Lauren Tobin <lauren@dereksmithlaw.com>
  Cc: Nicolas Mar nez <nmar nez@dereksmithlaw.com>
  Subject: RE: [EXTERNAL] Amber McGuire v. Greenstar Landscaping Co.

  Ms. Tobin,

  I do not have authority to accept service, as I do not know who may be represen ng them in this ma er. However, it is
  diﬃcult to believe that service would be diﬃcult. They have an oﬃce and staﬀ.

  Matthew W. Dietz, Esq.
  Litigation Director
  Disability Independence Group, Inc.
  2990 Southwest 35th Avenue
  Miami, FL 33133
  Tel: (305) 669-2822
  Fax: (305) 442-4181
  TTY: (786) 621-5647
  e-mail: mdietz@justDIGit.org
  web: www.justDIGit.org




https://outlook.office.com/mail/deeplink?popoutv2=1&version=20210524004.15                                                1/1
       Case
6/1/2021      1:21-cv-20923-JEM Document 9-1 Entered
                                             Mail - Laurenon  FLSD
                                                           Tobin        Docket 06/01/2021 Page 6 of 10
                                                                 - Outlook
                                                                                                                                 EXHIBIT E
          Lauren Tobin
          Tue 5/18/2021
          4:38 PM
          To: petermasi@greenstarlands
          Cc: Dylan Brown

                         McGuire- Waiver of the Servi…
                         267 KB


          2 attachments (638 KB)        Download all      Save all to OneDrive - Derek Smith Law Group



          Good a ernoon,

          A lawsuit has been ﬁled against you, individually, and Greenstar Landscaping Co. I have a empted to serve
          you at your home and place of business several mes. If you would like to waive service to receive an
          extended deadline to ﬁle your Answer to the Complaint, please execute and return the a ached Waiver of
          Service as soon as possible to this email address. The ﬁled Complaint is a ached to this email. If you con nue
          to avoid service, you risk entering into default whereupon the Plain ﬀ will be deemed to have prevailed on all
          claims.

          Your immediate a en on to this ma er is required.

          All my best,

          Lauren Tobin, Esq.
          *Admitted FL




          DEREK SMITH LAW GROUP, PLLC
          The Employment Lawyers™
          Representing Employees Exclusively
          T: (305) 946-1884 | D: (786) 604-0482 | Email: lauren@dereksmithlaw.com
          www.discriminationandsexualharassmentlawyers.com
          New York | New Jersey | Philadelphia | Miami | Los Angeles




           *The information contained in this transmission is privileged and confidential information intended only for the use of the individual or entity named
          above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
          communication is strictly prohibited. If you have received this transmission in error, do not read it. Please immediately reply to the sender that you
          have received this communication in error and then delete it. Thank you. If you are a client of this firm and this email is directed to you, please do not
          forward to any other party, or you could be waiving the attorney-client privilege. Settlement Communication Notice: If this communication pertains to
          a settlement in any case, all settlement agreements are subject to final client approval and signature by all parties. Any cases and business handled
          in California are handled exclusively through the distinct entity, Derek Smith Law Group, LLP.




https://outlook.office.com/mail/id/AAQkADM2ZmE3MTZmLWViMDAtNDEwOS04MzNkLTVmMGM1ZjcyODBlYgAQALCg499g%2F1ZAtwMQ5m%2Bb…                                                   1/1
Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 7 of 10
                                                                 EXHIBIT F
Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 8 of 10                           EXHIBIT G
Diligent Legal Services                                       INVOICE                                                Invoice #DGT-2021001453
1497 Main Street                                                                                                                    5/21/2021
Suite 210
Dunedin, FL 34698
Phone: (727) 424-7367
XX-XXXXXXX



Dylan Brown
Derek Smith Law Group, Pllc
701 Brickell Avenue
Suite 1310
Jensen Beach, FL 34957


Case Number: Southern District 1:21-CV-20923-JEM

Plaintiff:
AMBER MCGUIRE

Defendant:
PETER E. MASI

Received: 4/20/2021 Non-Served: 5/19/2021 NON-SERVE - OTHER
To be served on: Greenstar Landscaping, Co c/o Peter E Masi

                                                       ITEMIZED LISTING

Line Item                                                                                                        Quantity    Price    Amount
RUSH 21133 sw 85TH Ave, Miami, FL 33189                                                                             1.00    150.00    150.00
RUSH 8807 sw 129TH Street, Miami, FL                                                                                1.00    150.00    150.00
TOTAL CHARGED:                                                                                                                       $300.00


BALANCE DUE:                                                                                                                         $300.00




                              Please enclose a copy of this invoice with your payment.

                           PLEASE KINDLY NOTE OUR NEW MAILING ADDRESS IS:

                                              Diligent Legal Services
                                           1497 Main Street, Suite 210
                                             Dunedin, Florida 34698
    Please Kindly Note: This invoice is payable upon receipt. Thank you for assisting us in keeping our servers
                compensated timely and motivated to give your future work preferential treatment.
                                                                                                         Page 1 / 1
                                Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1u
Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 9 of 10                           EXHIBIT H
Diligent Legal Services                                       INVOICE                                                Invoice #DGT-2021001347
1497 Main Street                                                                                                                    5/21/2021
Suite 210
Dunedin, FL 34698
Phone: (727) 424-7367
XX-XXXXXXX



Dylan Brown
Derek Smith Law Group, Pllc
701 Brickell Avenue
Suite 1310
Jensen Beach, FL 34957


Case Number: Southern District 1:21-CV-20923-JEM

Plaintiff:
AMBER MCGUIRE

Defendant:
PETER E. MASI

Received: 4/9/2021 Non-Served: 5/19/2021 NON-SERVE - OTHER
To be served on: Peter Masi

                                                       ITEMIZED LISTING

Line Item                                                                                                        Quantity    Price    Amount
RUSH 21183 S.W. 85th Ave., Unit 401, Miami, FL 33189                                                                1.00    150.00    150.00
RUSH 21133 sw 85Hth Ave, Miami, FL                                                                                  1.00    150.00    150.00
RUSH 8807 SW 129 ST, MIAMI, FL 33176                                                                                1.00    150.00    150.00
Tag Run/Research                                                                                                    1.00     50.00     50.00
TOTAL CHARGED:                                                                                                                       $500.00


BALANCE DUE:                                                                                                                         $500.00




                              Please enclose a copy of this invoice with your payment.

                           PLEASE KINDLY NOTE OUR NEW MAILING ADDRESS IS:

                                              Diligent Legal Services
                                           1497 Main Street, Suite 210
                                             Dunedin, Florida 34698
    Please Kindly Note: This invoice is payable upon receipt. Thank you for assisting us in keeping our servers
                compensated timely and motivated to give your future work preferential treatment.
                                                                                                         Page 1 / 1
                                Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1u
Case 1:21-cv-20923-JEM Document 9-1 Entered on FLSD Docket 06/01/2021 Page 10 of 10                              EXHIBIT I

Diligent Legal Services                                      INVOICE                                               Invoice #DGT-2021001721
1497 Main Street                                                                                                                  5/28/2021
Suite 210
Dunedin, FL 34698
Phone: (727) 424-7367
XX-XXXXXXX



Dylan Brown
Derek Smith Law Group, Pllc
701 Brickell Avenue
Suite 1310
Jensen Beach, FL 34957


Case Number: Southern District 1:21-CV-20923-JEM

Plaintiff:
AMBER MCGUIRE

Defendant:
PETER E. MASI

Received: 5/25/2021 Non-Served: 5/26/2021 NON-SERVE - OTHER
To be served on: Peter Masi

                                                     ITEMIZED LISTING

Line Item                                                                                                       Quantity    Price   Amount
RUSH 5789 SW 77TH Ter, South Miami, FL                                                                             1.00    150.00    150.00
TOTAL CHARGED:                                                                                                                      $150.00


BALANCE DUE:                                                                                                                        $150.00




                           Please enclose a copy of this invoice with your payment.

                          PLEASE KINDLY NOTE OUR NEW MAILING ADDRESS IS:

                                            Diligent Legal Services
                                          1497 Main Street, Suite 210
                                            Dunedin, Florida 34698
  Please Kindly Note: This invoice is payable upon receipt. Thank you for assisting us in keeping our servers
              compensated timely and motivated to give your future work preferential treatment.
                                                                                                     Page 1 / 1
                               Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1u
